I concur with what Justice HOLDEN has said leading up to this court's conclusion, that the trial court erred in holding *Page 150 
that the assessor could not use a capitalized earning power formula as one of the factors in determining the cash value of the Company's property, but I wish to dissent from this court's determination, that "the assessment made by the Assessor, as corrected and equalized by the Board, must stand."
There are errors in the assessment roll as equalized by the Board, and I am of the opinion that the case should be remanded to the trial court with instructions to correct such errors.
The Company's property, aside from its so-called "plunge properties," the valuation of which does not appear to be in dispute, consists of the 10 acres of land which is the source of the Company's natural hot water supply, three hot water wells drilled thereon, a tank and meter house, certain pumps and electrical pumping equipment and water mains and service connections constituting a system for the distribution of hot water to its customers in the City of Boise.
The assessment roll as equalized by the Board assesses the 10 acres of land at $625 and then simply, under the heading "personal property," makes an assessment of $45,613, in District No. 1 and $74,422 in District No. 1 and Boise City.
The assessment roll for the year 1943 increases the valuation of the Company's property $96,835 over the valuation for the years 1939 to 1942, inclusive, and all of such increase is added to valuations under the classification "Personal Property," making a total valuation under this classification of $120,035, 62% being allocated as within the city. The evidence does not justify such valuation on this class of property, nor does it appear that the Company's property in the City of Boise, exclusive of its plunge properties, can properly be assessed at the figures mentioned.
Our statute (Sec. 61-202, I.C.A.), as stated by Justice HOLDEN, requires each piece of property to be valued by itself. No attempt to comply with such requirement appears to have been made. I am of the opinion that the valuation of the Company's investment for wells, pumping equipment, and improvements upon the land, as well as in its distribution system, can be determined under the evidence without the aid of an equalization of income formula; and that this should be done and such property classified and assessed on the assessment rolls as other similar investments in going concerns are usually classified and assessed in Ada county.
The land, however, has certain peculiar characteristics differing from all other lands in Ada county or elsewhere, as far as known, and it is capable of furnishing a supply of natural hot water and is so situated as to make such hot water economically available for use in the City of Boise. Because of these peculiar characteristics and our inability to ascertain in the ordinary manner the market value of property containing these characteristics, I am convinced *Page 151 
a capitalization of that portion of the Company's income which can properly be found due to such land may be used as one of the factors for the determination of its cash value for assessment purposes. It is readily apparent that the $625 valuation placed on the land by the assessor and the Board of Equalization is inadequate.